                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

DENNIS LEROY CHAVEZ,

       Plaintiff,

v.                                                      Civ. No. 18‐193 KG/GBW

NEW MEXICO CORRECTIONS
DEPARTMENT, et al.,

       Defendants.


       ORDER GRANTING STAY ON FILING OF DISPOSITIVE MOTIONS

       THIS MATTER comes before the Court pursuant to the telephonic status

conference held on November 25, 2019. Doc. 47. In light of the settlement conference

scheduled for January 22, 2020, Plaintiff requested a stay on the filing of dispositive

motions, to which Defendants had no objection. Therefore, the Court GRANTS

Plaintiff’s oral motion and hereby STAYS all dispositive motion briefing until

completion of the settlement conference on January 22, 2020.




                                               _____________________________________
                                               GREGORY B. WORMUTH
                                               UNITED STATES MAGISTRATE JUDGE
